      
 
 

 

mm
UNITED STATES DISTRICT COURT _H‘EMOMYM

SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

`r,)oc #:
ADAM sIMMs ET AL. , D§T§ FIL§D:
Plaintiffs, lB-cv-3964 (JGK)
- against - ME:MORANDUM 0PINION
AND 0RDER

NEW YORK CITY DEPARTMENT OF
EDUCA'I'ION,r

Defendant.

 

JOHN G. KOELTL, District Judge:

This action is brought pro se by N.S. and her brother T.S.
through their parents, Adam Simms and Jamie Swiggart, who are
also named as plaintiffs (collectively, “the plaintiffs”). The
plaintiffs first allege that the defendant, the New York City
Department of Education, did not admit N.S. into one of her
preferred high schools as retaliation against Simms and Swiggart
for initiating numerous due process proceedings on behalf of
T.S., who has been diagnosed with Autism Spectrum Disorder.
Second, the plaintiffs allege under a disparate-impact theory
that the defendant has discriminated against them. The
plaintiffs bring these claims under the Americans with
Disabilities Act (“ADA”), the lndividuals with Disabilities
Education Act (“IDEA”), and § 504 of the Rehabilitation Act.

The defendant has moved to dismiss the plaintiffs’ amended
complaint under Federal Rule of Civil Procedure l2(b)(l) for

lack of standing and under Rule l2(b)(6) for failure to state a
1

 

claim upon which relief may be granted. The defendant’s motion
to dismiss is granted and the plaintiffs’ amended complaint is
dismissed without prejudice.
I.
A lack of standing constitutes a jurisdictional defect that
can be addressed through a motion made under Rule 12(b)(1) of

the Federal Rules of Civil Procedure. Lyons v. Litton Loan

 

Servicing LP, 158 F. Supp. 3d 211, 218 (S.D.N.Y. 2016). In

defending against a motion to dismiss for lack of subject matter
jurisdiction pursuant to Rule 12(b)(1}, the plaintiff bears the
burden of proving the Court’s jurisdiction by a preponderance of

the evidence. Makarova v. United States,r 201 F.3d 110, 113 (2d

 

Cir. 2000). in considering such a motion, the Court generally
must accept the material factual allegations in the complaint as

true. See J.S. ex rel. N.S. v. Attica Cent. Schs., 386 F.Bd 107,

 

110 (2d Cir. 2004). The Court does not, however, draw all

reasonable inferences in the plaintiff’s favor. Id.; see also

Graubart v. Jazz Images, Inc., No. 02cv4645, 2006 WL 1140724, at

 

*2 (S.D.N.Y. Apr. 27, 2006). indeed, where jurisdictional facts
are disputed, the Court has the power and the obligation to
consider matters outside the pleadings, such as affidavits,
documents, and testimony, to determine whether jurisdiction
exists. See Anglo~lberia Underwriting Mgmt. Co. v. P.T.

Jamsostek, 600 F.3d 171, 1?5 (2d Cir. 2010}; APWU V. Potter, 343

 

F.Bd 619, 627 (2d Cir. 2003); Kamen v. Am. Tel. & Tel. Co., 791

 

F.2d 1006, 1011 (2d Cir. 1986). In so doing, the Court is guided
by the body of decisional law that has developed under Rule 56
of the Federal Rules of Civil Procedure. §amen, 791 F.Zd at
1011.

When presented with a motion to dismiss under Rule 12(b)(1)
for lack of subject matter jurisdiction, and a motion to dismiss
on other grounds, the first issue is whether the Court has the
subject matter jurisdiction necessary to consider the merits of
the action. See Rhulen Agency, Inc. v. Ala. Ins. Guar. Ass'n,
896 F.Zd 674, 678 (2d Cir. 1990).

ln deciding a motion to dismiss pursuant to Rule iZ(b)(6),
the allegations in the complaint are accepted as true, and all
reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

 

2007). The Court's function on a motion to dismiss is “not to
weigh the evidence that might be presented at a trial but merely
to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.Zd 1059, 1067 (2d Cir.

 

1985). The Court should not dismiss the complaint if the
plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

 

U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

3

 

 

 

the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Igbal, 556 U.S. 662, 678

 

(2009).

While the Court should construe the factual allegations in
the light most favorable to the plaintiff, “the tenet that a
court must accept as true all of the allegations contained in
the complaint is inapplicable to legal conclusions.” ld; When
presented with a motion to dismiss pursuant to Rule 12(b)(6),
the Court may consider documents that are referenced in the
complaint, documents that the plaintiff relied on in bringing
suit and that are either in the plaintiff’s possession or that
the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, Inc.,

 

282 F.Bd 147, 153 (2d Cir. 2002).
II.

On December 1, 2017, N.S. submitted her first-round high
school application to the defendant, which listed schools that
she desired to attend. Amended Compl. I 6. About four months
later, the plaintiffs learned that N.S. was not placed in any of
the high schools listed in her application. ld; II 9-10. N.S.
sent a second-round application to the defendant on March 20,
2018, listing three schools, all of which were included in her
first application. ld; T 11. The plaintiffs then filed this

action on May 3, 2018. Two days later, on May 5, the plaintiffs

 

 

received a letter from the defendant stating that she was placed
in a high school not listed in her application. ld; l 12.

N.S.'s parents submitted an appeal form to the defendant
listing three schools she would like to attend,l and the
defendant granted the appeal and then placed N.S. in another
school to which she did not apply. ld; li 13"14. The plaintiffs
allege that this placement occurred because an employee of the
defendant incorrectly explained the appeal form to N.S.’s
parents, resulting in their checking a box that allowed the
defendant to place N.S. in a school not listed in her appeal
form. ld;_l 16. N.S.’s parents then engaged in a series of
meetings with the defendant's employees seeking to enroll N.S.
in one of her preferred high schools, all to no avail. ld;

ii 17s27.

The plaintiffs contend that the defendant did not place
N.S. into one of her preferred high schools as retaliation
against her parents for “initiat[ing] due process proceedings
under the Individuals with Disabilities Act 18 times between
2006 and 20[18]” on behalf of their son, T.S., who has been
diagnosed with Autism Spectrum Disorder. ld; II l, 3, 27-28. The

plaintiffs allege that the defendant discriminated against N.S.

 

1 It is unclear from the complaint whether these three schools were the
same schools that were included in N.S.’s first~ and second-round
applications.

 

 

 

due to her familial relationship with T.S., who qualifies as a
disabled person under the ADA. ld; l 30. The plaintiffs also
allege summarily that “they were discriminated against under the
theory of disparate-impact.” §d; l 36.

III.

The defendant argues that the amended complaint must be
dismissed because (1) Simms and Swiggart, who are unrepresented,
cannot bring claims on behalf of N.S. and T.S.; (2) T.S. lacks
constitutional standing because the plaintiffs do not allege
that T.S. suffered any injury; and (3) the plaintiffs have not
alleged facts sufficient to support their retaliation or
disparatewimpact claims. All three arguments are persuasive.

First, Simms and Swiggart cannot bring claims on behalf of
N.S. and T.S. while proceeding pro se without the assistance of

counsel. Berrios v. N.Y.C. Hous. Auth., 564 F.3d 130, 134 (2d

 

Cir. 2009) (concluding that a non~attorney is not allowed to
represent a minor in federal court without the assistance of

counsel); see, e.g., A.M. ex rel. J.M. v. N.Y.C Dep’t of Educ.,

 

840 F. Supp. 2d 660, 675 {E.D.N.Y. 2012 (holding that parents
proceeding pro se cannot bring claims on behalf of their
children under § 504 of the Rehabilitation Act and the ADA),

aff’d sub nom. Moody ex rel. J.M. v. N.Y.C Dep’t of Educ., 513

 

F. App'x 95 (2d Cir. 2013). Therefore, the claims by N.S. and

T.S. must be dismissed because they cannot proceed while

represented only by their parents without the assistance of
counsel.2 1f Simms and Swiggart have claims under the IDEA, § 504
of the Rehabilitation Act, they can pursue them pro se in their

own right. See A.M. ex rel. J.M., 840 F. Supp. 2d at 674-75.

 

Second, the plaintiffs’ amended complaint does not allege
that T.S. suffered an injury. To satisfy the requirements
of Article 111 standing, the plaintiffs must show, among other
things, that they have each suffered an actual or imminent

injury in fact. Lujan v. Defenders of Wildlife, 504 U.S. 555,

 

560 (1992). 1n their opposition brief, the plaintiffs state that
“T.S. has been dehumanized by defendant’s actions resulting in
feelings of shame, depression, and incapacitating emotional and
physical illness.” Opp’n at 2. Those allegations do not appear
in the amended complaint, and the Court cannot rely on factual
assertions made for the first time in the plaintiffs' opposition

brief. See Longo v. OrtiZ, No. 15cv77l6, 2016 WL 5376212, at *4

 

(S.D.N.Y. Sept. 26, 2016). Because the plaintiffs’ amended
complaint lacks any allegation that T.S. suffered an injury,
T.S. does not have standing in this case, and the parents lack
standing to allege a claim based on any alleged injury to T.S.

1nsofar as Simms and Swiggart bring claims in their own right,

 

2 It is unclear whether T.S. is a minor. The amended complaint does not
include T.S.'s age but states that T.S. has graduated high school. Amended
Compl. l 1. However, whether or not T.S. is a minor does not change the
conclusion that his parents cannot represent him without the assistance of
counsel.

 

they also lack standing because the plaintiffs do not allege
that Simms and Swiggart have suffered any injury.

Third, the plaintiffs fail to plead facts sufficient to
support their retaliation claim. To state a retaliation claim
under the ADA and § 504 of the Rehabilitation Act,3 the
plaintiffs must allege that “(i) [they were] engaged in
protected activity; (ii) the alleged retaliator knew that {the}
plaintiff[s were] involved in protected activity; (iii) an
adverse decision or course of action was taken against [the]
plaintiff[s]; and (iv) a causal connection exists between the
protected activity and the adverse action.” Weixel v. Bd. of
Educ. of N.Y.C., 287 F.3d 138, 148 (2d Cir. 2002). The
plaintiffs offer only conclusory allegations that N.S. did not
get into her preferred schools as a result of her parents’ prior
actions. Amended Compl. TT 4, 27~28. Moreover, the defendant
points out a more plausible explanation for why N.S. did not get
into her desired schools: she continued to apply to the schools
listed in her first, unsuccessful application. Other than the
conclusory statement that “N.S. met all the criteria for

admission” to one of her preferred high schools, id. T 6, the

 

3 Although the “1DEA does not protect individuals from retaliation for
attempting to enforce the IDEA,” Collins v. City of New York, 156 F. Supp. 3d
448, 457 (S.D.N.Y. 2016), “a plaintiff may enforce his rights under the IDEA
through a § 504 [Rehabilitation Act] claim,” Fetto v. Sergi, 181 F. Supp. 2d
53, 77 (D. Conn. 2001) (citing Mrs. C. v. Wheaton, 916 F.Zd 69, 75-76 (2d
Cir. 1990)). For the reasons explained below, the plaintiffs fail to state a
retaliation claim under any theory.

 

 

 

 

 

plaintiffs do not provide any reason to believe that it was
retaliation, and not some other reason, that kept N.S. from

being enrolled in one of these schools. See Johnson v. NYS

 

Office of Alcoholism, No. 16cv9769, 2018 WL 1353258, at *5

 

(S.D.N.Y. Mar. 13, 2018) (holding that a plaintiff’s conclusory
allegations of retaliation were insufficient to survive a motion

to dismiss); Saidin v. N.Y.C. Dep’t of Educ., 498 F. Supp. 2d

 

683, 688 (S.D.N.Y. 2007) (same). lt cannot be that a means of
getting into a preferred high school in New York City is to file
a conclusory claim of retaliation.

Finally, the plaintiffs also fail to plead facts sufficient
to support their disparate-impact discrimination claim.
Disparate-impact claims “involve employment practices that are
facially neutral in their treatment of different groups but that
in fact fall more harshly on one group than another and cannot

be justified by business necessity.” 1nt’l Bhd. of Teamsters v.

 

United States, 431 U.S. 324, 335 n.15 (1977). The amended
complaint states only that the plaintiffs “were discriminated
against under the theory of disparate-impact.” Amended Compl.
l 36. The plaintiffs do not provide allegations stating, among
other things, which of the defendant's facially neutral
practices negatively affected them, or that the defendant's
allegedly discriminatory practices were not justified by

business necessity.

 

 

 

CONCLUS ION

For the reasons explained above, the defendant’s motion to
dismiss is granted. The plaintiffs' amended complaint is
dismissed without prejudice. The plaintiffs may file a second
amended complaint by February 22, 2019. The defendant may file
an answer or motion to dismiss by March 15, 2019. 1f the
defendant files a motion to dismiss, the plaintiffs may respond
by April 5, 2019, and the defendant may reply by April 15, 2019.
The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. The Clerk is directed to close
Docket Number 18.

SO ORDERED .

Dated: New York, New York a ~_ éi: f//é§i;?
January 21, 2019 \_//§?L§ w'/<:Hy l

fszahn G. Koeltl
Unitede ates Distriot Judge

 

10

 

 

 

